Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7, 9, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor render obvious the claimed combination of a wheel bearing device having a seal, the seal including a core metal having a circular cylinder section provided in an opening of an outer member of the bearing and a circular plate section extending radially inward from the cylinder section with a lip formed of an elastic body provided on the circular plate section, a dam section formed of an elastic body having an annular shape that extends from the core metal, the dam section protruding radially outward relative to an outer peripheral surface of the outer member, and an outer member-side eaves section formed of an elastic body having a cylindrical shape and provided integrally with the dam section, the outer member-side eaves section protruding axially and surrounding the outer member, the core metal also includes a flange section extending from the circular cylinder section radially outward relative to the outer peripheral surface of the outer member and the dam section is provided on the flange section and a radial distance between a radially innermost surface of distal end of the outer member-side eaves section and the outer peripheral surface of the outer member is longer than a radial distance between a radially outer most end of the core metal and the outer peripheral surface of the outer member (the spacing at the free end, or end distal from the flange section, of the eaves . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656